Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	Applicant’s remarks submitted on 12/07/2020 have been fully considered and have been found to be persuasive. These remarks along with the amendments " decode from an LSA controller (LC) a LSA Spectrum Resource Availability Information message that indicates that the carrier is available for secondary usage, wherein the Spectrum Resource Availability Information message includes a validity time for availability of the carrier and geographic zone restriction for the carrier, and wherein primary3 and  usage of the carrier is prioritized for incumbent devices over secondary usage for Scell operation" have overcome the rejection. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 2, prior art Yan discloses of a carrier used in the Scell in a shared spectrum  	
 	Prior art Badic at [0104] discloses information on a sharing agreements between incumbent(s) and LSA Licensee(s); an indicator of stakeholder identities (incumbents/LSA Licensees); a validity period of sharing agreement (such as a start time and/or end time); sharing conditions (under which conditions the LSA Licensee may be allowed to use the spectrum, whether spectrum is declared to be available by the incumbent to LSA Repository and/or other sharing conditions; sharing obligations (such as obligations for LSA Licensee to be allowed to use the spectrum, payment of a specific amount of money during a usage period and/or other sharing obligations. 

  	Claims 10 and 16 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478